ELLIS, Judge:
These two consolidated cases arise out of an automobile accident involving a van *492owned and operated by Mark Shane Sims, and an automobile owned and operated by Jeffrey N. Simon. Marilyn D. Myers was a guest passenger in the Sims vehicle.
Both vehicles were heading in a northerly direction on Scenic Highway, following a third vehicle operated by Hollis N. Grayer. Mr. Grayer brought his vehicle to a stop behind another vehicle which was waiting to make a left turn. According to Mr. Sims and Miss Myers, Sims was bringing his van to a normal stop behind the Grayer car when the van was struck violently in the rear by the Simon vehicle, and driven into the Grayer automobile.
Both Mr. Simon and his guest passenger, Miss Jane Minville, testified that they had been following the van for some time, and had attempted to pass it on several occasions. Just before the accident, however, Mr. Simon testified that he was following at a safe distance. He testified that the van suddenly braked hard and skidded into the Grayer vehicle, which it struck. He was unable to stop his car, and skidded into the van, striking it lightly in the rear. Expert testimony and photographs in the record indicate that the damage to the rear of the van and the front of the Simon vehicle was light.
The trial judge accepted the Simon version of the accident, basing his finding primarily on the physical damage to the two vehicles. Plaintiffs Sims and Myers have appealed, alleging that the factual conclusions of the judge are manifestly erroneous.
We have carefully reviewed the record, and find no manifest terror in the conclusion of the trial judge, which is based on his evaluation of the credibility of the witnesses, and of the physical evidence. See Flowers v. St. Paul Companies, 336 So.2d 1018 (La.App. 2nd Cir. 1976).
The judgments appealed from are therefore affirmed, at plaintiffs’ cost.
AFFIRMED.